Citation Nr: 0116460	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  94-43 592	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts.  

2.  Entitlement to an increased rating for residuals of 
fracture of the cervical spine with cervical radiculopathy, 
shoulder pain, and intermitted Lhermitte's Phenomenon.

3.  Entitlement to an increased rating for right knee 
disability.

4.  Entitlement to an increased rating for tinnitus.

5.  Entitlement to an increased rating for scarred left 
tympanic membrane.  

6.  Entitlement to an automobile or other conveyance and 
necessary adaptive equipment.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1968 to November 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the San Francisco and 
Oakland, California, Regional Offices (ROs) of the Department 
of Veterans Affairs (VA).  The case has since been 
transferred to the St. Petersburg, Florida RO.  


REMAND

This case involves a complex procedural history.  In order to 
clarify the issues on appeal, the Board will briefly review 
the historical procedural background.  

In October 1988, the veteran was afforded a VA examination.  
Based on that examination, in a June 1989 rating decision, 
the RO denied increased ratings for service-connected 
psychiatric disorder with headaches, right knee disability, 
cervical spine disability, tinnitus, and scarred left 
tympanic membrane.  In a May 1990 letter, the veteran was 
notified of that decision and of his procedural and appellate 
rights.  

In January 1991, the veteran was scheduled for another VA 
examination, but he failed to report.  In a February 1991 
letter, the veteran was advised that since he failed to 
report for the scheduled VA examination, VA proposed to stop 
his benefits no earlier than April 1, 1991.  In February 
1991, a notice of disagreement was received from the veteran 
as to the denial of his claims in the June 1989 rating 
decision, which he was notified of in May 1990.  The veteran 
specifically appealed that rating decision.  In addition, he 
requested that he be rescheduled for an examination.  

In a March 1991 letter, the RO indicated that the notice of 
disagreement has not been accepted as the VA examination had 
not been conducted.  The Board notes that the veteran 
disagreed in a timely manner to the issues addressed in the 
June 1989 rating decision which was based on a prior 
examination.  Although further examination was being 
scheduled, the veteran had timely initiated an appeal as to 
those issues regardless of the fact that the next VA 
examination had not yet been conducted.  Thus, the Board 
finds that the February 1991 letter was a timely notice of 
disagreement as to the issues of increased ratings for 
service-connected psychiatric disability with headaches, 
right knee disability, cervical spine disability, tinnitus, 
and scarred left tympanic membrane.

In March 1991, a claim for a total disability rating for 
compensation purposes based on individual unemployability was 
received.  Also, a claim was received for service connection 
for hearing loss and osteoporosis of the neck and spine.  

In April 1991, a VA general medical examination was conducted 
and in May 1991, a VA psychiatric examination was conducted.  

In an October 1991 rating decision, the RO granted an 
increased rating of 50 percent for service-connected 
psychiatric disability with headaches effective October 22, 
1990.  In addition, an increased rating of 20 percent was 
granted for cervical spine disability effective October 22, 
1990.  The Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of increased ratings for service-
connected psychiatric disability with headaches and for 
cervical spine disability remained in appellate status.  
Additionally, the RO reduced the veteran's 10 percent rating 
for right knee disability to non-compensable effective May 8, 
1991.  

With regard to the new issues, service connection was denied 
for osteoporosis of the spine and the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for bilateral cataracts.  In 
November 1991, the veteran was notified of the October 1991 
rating decision and of his procedural and appellate rights.  
In November 1991, the veteran's notice of disagreement as to 
the issues of service connection for osteoporosis of the 
spine and for bilateral cataracts (on a new and material 
basis) was received.  The other issues addressed by the 
veteran in this correspondence were issues in which there was 
already a notice of disagreement of record.  

In January 1992, a statement of the case was issued as to the 
following issues: increased ratings for psychiatric 
disability with headaches, cervical spine disability, and 
right knee disability; service connection for osteoporosis of 
the spine; and whether new and material evidence had been 
submitted to reopen the claim of service connection for 
bilateral cataracts.  The statement of the case did not 
address the pending issues of increased ratings for tinnitus 
or for scarred left tympanic membrane.  

In January 1992, a substantive appeal was received as to the 
issues addressed in the statement of the case.  

In June 1992, the veteran testified at a personal hearing 
before a hearing officer.  At that time, the veteran withdrew 
from appellate status the issue of an increased rating for 
psychiatric disability with headaches.  Thus, that issue was 
resolved.  Otherwise, in addition to the issues for which an 
appeal had been perfected, the veteran also testified to the 
issue of service connection for hearing loss and for 
increased ratings for scarred left tympanic membrane and 
tinnitus.  

Thereafter, VA outpatient treatment reports were received.  
In addition, a private report from Michael J. Morris, Ph.D. 
was received with regard to the veteran's psychiatric 
disability.

In September 1992, the veteran's service connection claims 
for upper back and shoulder disability as well as for lower 
back and right hip disabilities were received.  In November 
1992, a new claim for an increased rating for service-
connected psychiatric disorder with headaches was received.  

In December 1992, the hearing officer confirmed and continued 
the prior ratings for service-connected cervical spine 
disability and right knee disability.  Service connection was 
granted for thoracic osteoporosis secondary to steroid use 
for service-connected headaches.  The hearing officer 
determined that new and material evidence had been submitted 
to reopen the claim of service connection for bilateral 
cataracts, but denied that claim on the merits.  

Thereafter, further VA outpatient treatment reports were 
received.  Thereafter, the determination by the hearing 
officer was addressed in a May 1993 rating decision (which 
effectuated the determination) as well as in a supplemental 
statement of the case.  With regard to the issue of service 
connection for osteoporosis of the thoracic spine, the RO 
assigned a non-compensable rating effective May 4, 1991.  
Thus, that issue was resolved.  In addition, the RO also 
determined that service connection was warranted for hearing 
loss of the left ear and a non-compensable rating was 
assigned effective May 4, 1991.  Thus, that issue was also 
resolved.  Service connection was denied for shoulder 
disability as secondary to service-connected cervical spine 
disability and for low back and left hip disabilities as 
secondary to service-connected right knee disability.  

In May 1993, a VA Form 21-8940, a claim by the veteran for a 
total disability rating for compensation purposes based on 
individual unemployability was received.  

In an August 1993 rating decision, an increased rating of 70 
percent for service-connected psychiatric disability with 
headaches was assigned effective November 18, 1992.  In 
addition, the RO granted a total disability rating for 
compensation purposes based on individual unemployability 
effective March 29, 1993.  The veteran did not appeal those 
determinations.  Thus, those matters were resolved.  

Thereafter, the following records were received: VA 
outpatient records; private medical reports were received 
from Kurt V. Miller, M.D., and from Robert Len Richardson, 
Ph.D., A.B.P.P, with regard to several of his disabilities; a 
medical report from the VA Medical Director of Hospital Based 
Home Care; and a lay statement.  

In July 1994, a statement was received from the veteran in 
which he addressed entitlement to specially adapted housing 
assistance or a special home adaptation grant and entitlement 
to an automobile or other conveyance and necessary adaptive 
equipment.  In addition, a VA Form 21-4502, Application for 
Automobile or Other Conveyance and Adaptive Equipment was 
received.  

In August 1994, the veteran was afforded a VA audiological 
examination, a VA orthopedic examination, and a VA 
psychiatric examination.  Thereafter, further VA outpatient 
treatment records were received.  

In a March 1995 rating decision, the RO denied an increased 
rating for service-connected psychiatric disability to 
include headaches.  The veteran did not initiate an appeal as 
to that issue.  In addition, an increased rating of 60 
percent was granted for the cervical disability.  An 
increased rating for left ear hearing loss was denied.  The 
veteran did not initiate an appeal as to that issue.  Chapter 
35 educational assistance benefits were granted.  

Thereafter, a medical report from Warden B. Sisson, M.D., was 
received.  In July 1995, the veteran was afforded a VA 
examination.  

In a March 1997 rating decision, the RO granted an increased 
rating of 100 percent for service-connected cervical spine 
disability effective October 13, 1992, this grant included 
claimed shoulder disability; granted a higher rating of 10 
percent for osteoporosis of the thoracic spine effective May 
4, 1991 (the veteran did not initiate an appeal as to this 
issue); restored the 10 percent rating for right knee 
disability and granted an increased rating of 20 percent from 
October 22, 1990; granted service connection for low back and 
right hip pain due to osteoporosis and spinal injury and 
assigned a 20 percent rating effective September 15, 1992 
(the veteran did not initiate an appeal as to this issue); 
granted entitlement to special monthly compensation based on 
residuals of fracture of the cervical spine rated as 100 
percent disabling and additional disabilities of 60 percent 
or more, effective October 13, 1992 (the veteran did not 
initiate an appeal as to this issue); denied service 
connection for bilateral cataracts; and denied entitlement to 
an automobile or other conveyance and necessary adaptive 
equipment.  

In March 1997, a supplemental statement of the case was 
issued.  In April 1997, the veteran was notified of the March 
1997 rating decision and of his procedural and appellate 
rights.  

Thereafter, in October and December 1997, and in February 
1998, VA examinations were conducted.  The veteran was 
thereafter scheduled for further VA examinations in February 
2000, but notice thereof was undeliverable.  

In April 2000, a supplemental statement of the case was 
issued on the issue of entitlement to an automobile or other 
conveyance and necessary adaptive equipment.  It was 
indicated that the veteran did not report for his VA 
examination, so his claim was denied.  

In September 2000, the veteran's representative submitted 
correspondence indicating that all issues had been withdrawn.  
Thereafter, the representative also indicated that he no 
longer represented the veteran.

According to a May 2001 Report of Contact, the undersigned 
Member of the Board contacted the veteran's brother who 
indicated that the reason that the veteran had not reported 
for his scheduled VA examinations was because they had moved 
to another State.  In addition, the brother discussed the 
veteran and his family having had difficulty with the 
veteran's former representative.  It appeared from the 
conversation that the veteran was seeking entitlement to an 
automobile or other conveyance and necessary adaptive 
equipment as well as entitlement to specially adapted housing 
assistance or a special home adaptation grant.  Also, the 
question of whether the veteran wanted vocational 
rehabilitation was raised.  It is not entirely clear which 
other issues the veteran was still pursuing, if any. 

At the outset, first the Board notes that pursuant to 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.202, the veteran's 
representative cannot withdraw the notice of disagreement or 
the substantive appeal without written consent of the 
veteran.  Since there is no record of written consent by the 
veteran in this case, the former representative's withdrawal 
of all issues on appeal is invalid.  

Secondly, although the veteran was scheduled for VA 
examinations and did not report, the veteran's brother 
indicated that the veteran had moved to another State.  The 
Board finds that this reason for not reporting to the 
scheduled VA examinations constitutes good cause, 
particularly since VA was unable to deliver the notice due to 
postal service difficulty.  See 38 C.F.R. § 3.655.  
Therefore, the veteran should be afforded an opportunity to 
be examined.  

Turning to the questions of issues addressed during the 
course of the claim, the Board notes that only three issues 
are perfected for appeal: an increased rating for a right 
knee disability, an increased rating for cervical spine 
disability, and service connection for bilateral cataracts.  
The veteran has never been issued a statement of the case as 
to the issues of increased ratings for tinnitus and scarred 
left tympanic membrane or given an opportunity thereafter to 
perfect his appeal on these issues.  However, based on the 
Report of Contact as well as the record, it remains unclear 
if the veteran himself still wishes to pursue these issues.  

In light of the foregoing and in recognition of the veteran's 
level of disabilities, the RO should contact the veteran, 
through VA Outreach Services if necessary, in order to 
determine which issues he is appealing.  He should be clearly 
notified that he has been granted a 100 percent rating for 
cervical spine disability and of the effective date of that 
award.  He should also be clearly notified that his original 
10 percent rating for right knee disability was restored and 
thereafter increased to 20 percent.  Further, he should be 
informed that while the RO reopened the claim of service 
connection for bilateral cataracts, that claim was denied on 
the merits.  He should be notified that he may submit 
evidence which shows that he currently has cataracts and that 
cataracts are related to service, related to/aggravated by 
service-connected disability(ies), and/or related 
to/aggravated by medications taken for service-connected 
disability(ies).  The Board notes that all three of these 
issues remain in appellate status unless the veteran 
indicates otherwise.  These issues should therefore be 
addressed by the RO following the completion of the scheduled 
VA examinations.  

The veteran should be issued a statement of the case on the 
issues of increased ratings for tinnitus and scarred left 
tympanic membrane and be given an opportunity to perfect his 
appeal within a reasonable time period unless the veteran 
indicates otherwise.  See Manlincon v. West 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).  

In addition, as noted, the March 1997 rating decision denied 
entitlement to an automobile or other conveyance and 
necessary adaptive equipment.  The veteran was issued a 
supplemental statement of the case in April 2000 even though 
there was no notice of disagreement of record.  Disagreement 
on his behalf has been expressed after that supplemental 
statement of the case.  As such, the veteran should be issued 
a statement of the case on this issue and be given an 
opportunity to perfect his appeal.  

Finally, the issue of entitlement to specially adapted 
housing assistance or a special home adaptation grant has not 
been adjudicated and should be addressed in light of the 
requested VA examinations.  

The RO should also assist the veteran in order to ascertain 
if the veteran would like to participate in the vocational 
rehabilitation program.  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  A claim may be decided without 
providing such assistance only when no reasonable possibility 
exists that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should contact the veteran, 
through VA Outreach Services if 
necessary, in order to determine which 
issues he is appealing.  He should be 
clearly notified that he has been granted 
a 100 percent rating for cervical spine 
disability and of the effective date of 
that award.  He should also be clearly 
notified that his original 10 percent 
rating for right knee disability was 
restored and thereafter increased to 20 
percent.  Further, he should be informed 
that while the RO reopened the claim of 
service connection for bilateral 
cataracts, that claim was denied on the 
merits.  He should be notified that he 
may submit evidence which shows that he 
currently has cataracts and that 
cataracts are related to service, related 
to/aggravated by service-connected 
disability(ies), and/or related 
to/aggravated by medications taken for 
service-connected disability(ies).  All 
three of these issues remain in appellate 
status unless the veteran indicates 
otherwise.  

2.  The veteran should be rescheduled for 
his VA examinations.  The claims file 
should be made available to the 
examiner(s).  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  The RO should consider the veteran's 
claims of increased ratings for cervical 
spine disability, right knee disability, 
and the claim of service connection for 
bilateral cataracts on the merits.  If 
any benefit requested by the veteran 
continues to be denied, he must be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his claims file is 
returned to the Board for further 
appellate consideration.

5.  The RO should consider the issues of 
increased ratings for tinnitus and 
scarred left tympanic membrane as well as 
the issue of entitlement to an automobile 
or other conveyance and necessary 
adaptive equipment.  If any issue is not 
resolved in the veteran's favor, the RO 
should send the veteran a statement of 
the case.  If the veteran perfects his 
appeal by submitting a timely substantive 
appeal, then the RO should return the 
claim to the Board.

6.  The RO should review the veteran's 
claim for entitlement to specially 
adapted housing assistance or a special 
home adaptation grant.  If that claim is 
not resolved to his satisfaction, the 
veteran should so be advised.  If the 
veteran files a timely notice of 
disagreement, he should be provided with 
a statement of the case in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30 as to this issue.

7.  The RO should also assist the veteran 
in order to ascertain if the veteran 
would like to participate in the 
vocational rehabilitation program.  If 
so, he should be referred to the 
vocational rehabilitation services 
department of the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

